Nuveen Investments Inc. Including : Affiliated Entities Nuveen Closed-End Funds Nuveen Open-End Funds Nuveen Defined Portfolios Code of Ethics and Reporting Requirements Effective January 1, 2011 As Amended March 14, 2011 August 15, 2011 1 Material Amendments Effective as of March 14, 2011: NWQ Investment Management Company, LLC access persons are subject to a thirty (30) day holding period for equity securities, including equity options, if the subsequent trade would result in a profit.The period is based on trade dates, and any transaction resets the holding period.Equity and equity option holding periods are based on issuer, not specific security.E.g., access persons may not buy the common shares of an issuer and sell the preferred shares within the holding period.For option trades, access persons are prohibited from engaging in an option trade on the opposite side of the original trade within 30 days.E.g., if an access person purchases the equity shares of an issuer, calls may not be sold for at least 30 calendar days. Tradewinds Global Investors, LLCaccess persons are subject to a thirty (30) day holding period for equity securities, including equity options, if the subsequent trade would result in a profit.The period is based on trade dates, and any transaction resets the holding period.Equity and equity option holding periods are based on issuer, not specific security.E.g., access persons may not buy the common shares of an issuer and sell the preferred shares within the holding period.For option trades, access persons are prohibited from engaging in an option trade on the opposite side of the original trade within 30 days.E.g., if an access person purchases the equity shares of an issuer, calls may not be sold for at least 30 calendar days. Effective as of August 15, 2011: Tradewinds Global Investors, LLC (“Tradewinds”) investment persons are prohibited from transacting in securities that are on the Tradewinds Approved List (the “Approved List”), as well as those securities that are being considered for the Approved List (the “Green Light List”). Included in this prohibition are all equivalent and/or related securities to those on the Approved List and/or Green Light List, based on issuer. For example, if the common stock of an issuer is on the Approved List or Green Light List, transactions in options, bonds, and any other equivalent and/or related securities of that issuer are prohibited, unless otherwise specifically excepted in the Code. All other securities held in any Tradewinds client account as a result of an investment decision, including, but not limited to, those that are transferred in kind and subsequently held, are subject to a personal trading prohibition during the period starting seven calendar days before and ending seven calendar days after any trading that occurs in those securities. Included in this prohibition are all equivalent and/or related securities, based on issuer. The seven day prohibition shall also apply to securities that are added to the Green Light and/or Approved Lists in the seven days following an investment person’s transaction. Tradewinds’ Approved List and/or Green Light List securities held by Tradewinds’ investment persons in any account in which the investment person has beneficial ownership, control or trading authority may not be sold without the approval of the CCO, or his or her designee. Such approval shall not be granted if there are any open orders in such security on the trade blotter. Included in this prohibition are all equivalent and/or related securities, based on issuer, unless otherwise specifically excepted in the Code. Preclearance received though PTA for such transactions without also receiving a specific email communication from the CCO or designee shall be deemed invalid. Reliance on preclearance from PTA alone for these transactions is not sufficient. Additionally, any such approved transactions remain subject to the seven day prohibition in connection with any block trades in such security. 2 In addition to other securities that are excepted in the Code, Government sponsored entity (GSE) securities and To Be Announced (TBA) mortgage backed securities are excluded from the restrictions outlined above. Note that all Tradewinds employees are considered to be investment persons for purposes of administering the Code. Additionally, certain Nuveen/non-Tradewinds employees and consultants have been designated as Tradewinds investment persons for purposes of administering the Code. Exceptions to this policy may be made at the discretion of the CCO, and in the case of a shared service employee or consultant, in collaboration with the Director of Compliance, or their designees. Any such exception shall be memorialized in writing. Deleted as of August 15, 2011: Access and investment persons at Tradewinds Global Investors, LLC may make personal securities transactions, assuming appropriate preclearance is received through PTA, for securities that are also traded within 7 days of a client trade as long as that client trade is a maintenance trade.A maintenance trade is related to a cash flow event and is not the result of a portfolio management decision. 3 Table of Contents I. Introduction Page 6 II. General Principles Page 7 III. Standards of Business Conduct Page 7 A. Fiduciary Standards Page 7 B. Compliance with Laws and Policy Page 8 C. Conflicts of Interest Page 8 D. Protection of Confidential Information Page 8 E. Payments to Government Officials and Political Contributions Page 9 IV. Reporting and Disclosure Requirements Page 9 A. Code of Ethics Page 9 B. Brokerage Accounts Page 9 C. Holdings Page 10 D. Transactions Page 10 1.Quarterly Transaction Reportingby Nuveen Investments Page 10 3.Transaction Reporting for Section 16 Officers Page 11 4.Transaction Reporting for Non-Interested Fund Directors Page 12 5.Review of Reports Page 12 E. Outside Directorships and Business Activities Page 12 F. Gifts and Entertainment Page 12 V. Access person Personal Securities Transactions Page 13 A. Preclearance Page 13 B. Initial Public Offerings Page 15 C. Limited Offerings Page 15 D. Limit Orders and Good ‘Til Canceled Orders Page 15 E. Securities Being Transacted in Nuveen Advised/Sub-Advised Portfolios and/or Client Accounts Page 16 F. Additional Trading Restrictions for Investments Persons Page 16 G. Additional Trading Restrictions for All Chicago Based Access Persons and all non-Winslow Minneapolis Based Access Persons in Certain Closed-End Funds and Similarly Pooled Vehicles Page 16 H. Frequent Trading in Shares of Open-End Funds Page 17 I. Excessive or Abusive Trading Page 17 J. Transaction by Section 16 Officers Page 18 K. Transactions by Non-Interested Directors of Nuveen Funds Page 18 VI. Insider Trading Page 19 A. Insider Trading Determination Page 19 B. Insider Status Page 19 4 C. Material Nonpublic Information Page 19 D. Identifying and Reporting Potential Inside Information Page 20 VII. Administration and Enforcement Page 21 A. Approval of the Code Page 21 B. Reporting to the Nuveen Fund Board Page 21 C. Violations Page 21 D. Sanctions for Violations of the Code Page 21 E. Form ADV Disclosure Page 22 F. Interpretation of the Code and the Granting of Waivers Page 22 VIII. Recordkeeping Page 22 IX. Definitions Page 23 A. Access Person Page 23 B. Automatic Investment Plan Page 23 C. Beneficial Ownership and Pecuniary Interest Page 23 D. Control Page 24 E. Domestic Partner Page 24 F. Fund Page 24 G. Initial Public Offering Page 25 H. Investment Person Page 25 I. Limited Offering Page 25 J. Non-Interested Director Page 25 K. Nuveen Fund Page 25 L. Purchase or Sale of a Security Page 25 M. PTA Page 26 N. Reportable Security
